ORDER DENYING APPELLEE’S MOTION TO STRIKE APPELLANT’S REPLY BRIEF
KOVACHEVICH, District Judge.
Pursuant to Local Rule 3.01(b), Appellee seeks to strike Appellant’s reply brief. Local Rule 3.01(b), provides as follows:
Each party opposing any written motion or other application shall file and serve, within ten (10) days after being served with such motion or such application, a brief or legal memorandum with citation of authorities in opposition to the relief requested. No other briefs or legal memoranda directed to any such written motion shall be filed or served by any party unless requested by the Court.
Appellee argues that the plain language of the Rule bars Appellant’s reply brief.
A literal reading of the Rule appears to support Appellee’s claim, however, Rule 3.01 appears to be directed to those instances where a Federal District Court is sitting in its more common capacity as a trial court, rather than to cases involving a District Court’s appellate jurisdiction. Furthermore, Appellee’s construction of the Rule conflicts with Bankruptcy Rule 8009(a)(3), which indicates that an appellant may serve and file a reply brief. Regardless, Local Rule 1.01(c) indicates that “the court may suspend application and enforcement of these rules, in whole or in part, in the interests of justice in individual cases by written order.” As such, this Court finds that allowing the Appellant to file a reply brief serves the interests of justice.
ORDERED, that the motion to strike Appellant’s reply brief be DENIED.
DONE AND ORDERED.